Exhibit 5.1 LAW OFFICE OF GARY A. AGRON 5445 DTC Parkway, Suite 520 Greenwood Village, Colorado 80111 Telephone: (303) 770-7254 Facsimile: (303) 770-7257 E-Mail: gaa@attglobal.net August 12, 2008 Organic Alliance, Inc. 1250 NE Loop 410 San Antonio, TX 78209 Re:Registration Statement on Form S-1 Ladies and Gentlemen: We are counsel for Organic Alliance, Inc., a Nevada corporation (the “Company”), in connection with the proposed public offering under the Securities Act of 1933, as amended, of up to an aggregate of 10,325,468 shares of its $0.001 par value common stock (“Common Stock”), and 6,000,168 shares of the Company’s Common Stock underlying common stock purchase warrants to be offered by certain selling stockholders of the Company through a Registration Statement on Form S-1 (“Registration Statement”) as to which this opinion is a part, to be filed with the Securities and Exchange Commission (the “Commission”). In connection with rendering our opinion as set forth below, we have reviewed and examined originals or copies identified to our satisfaction of the following: (1) Articles of Incorporation and amendments thereto, of the Company as filed with the Secretary of State of the state of Nevada; (2) Corporate minutes containing the written deliberations and resolutions of the
